Citation Nr: 0804780	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-36 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a chronic skin 
disability of the feet (claimed as jungle rot).  


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from June 1969 to 
June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in relevant part, found that new 
and material evidence had not been submitted to reopen the 
claim for service connection for jungle rot of the feet.  

The Board notes that at a VA examination in May 2006, the 
veteran was diagnosed with a chronic skin disability of the 
feet.  The Board finds this evidence to be new and material; 
hence, the claim is reopened.  See 38 C.F.R. § 3.156.  


FINDING OF FACT

The veteran was initially treated for a chronic skin 
disability of the feet in-service, and he continues to suffer 
disability therefrom.  


CONCLUSION OF LAW

A chronic skin disability of the feet was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

In light of the favorable determination with respect to the 
veteran's claim, the Board finds that a discussion of VCAA 
compliance is unnecessary.  

Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board has reviewed all service treatment records, the 
post-service treatment reports, and the May 2006 VA 
examination reports.  The veteran's service treatment records 
show that upon induction examination in April 1969, his feet 
were found to be clinically normal.  He was subsequently seen 
on numerous occasions in the podiatry clinic for 
hyperkeratotic tissue on both feet.  As a result, he was 
given a physical profile on at least one occasion that 
excused him from running and prolonged standing.  Upon 
separation examination in April 1971, the physician noted 
that the veteran had calluses on both feet.  

At a VA skin examination in May 2006, clinical evaluation 
revealed numerous calluses on the veteran's feet, including 
the heels, first, third, and fifth metatarsal joints on the 
right foot, and the first metatarsal joint on the left foot.  
The examiner reviewed the file and noted that the veteran was 
initially diagnosed with hyperkeratosis and calluses on his 
feet in service and that his condition remained chronic.  

Resolving any reasonable doubt in the veteran's favor, the 
Board concludes that since the evidence shows that a chronic 
skin disability of the feet was first manifest in-service, 
there being no clear and unmistakable evidence to the 
contrary, and as the disorder remains present and chronic, 
service connection is warranted.  


ORDER

Service connection for a chronic skin disability of the feet 
is granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


